Petition for rehearing denied and case reversed and remanded April 19, 1932.                        ON PETITION FOR REHEARING                              (10 P.2d 594)
In an effort intended only to serve the best interests of the parties hereto by rendering further litigation unnecessary, the writer gave not a little of time and study to the state of accounts between said parties as reflected by the testimony; and, based upon such consideration, cast the accounts and struck a balance as disclosed in the original opinion herein.
A petition for rehearing has been filed by defendant. A careful reading of the brief of defendant upon this petition and of the brief of plaintiff thereupon, which latter brief was filed at the request of the court, convinces the writer that the record will not support the account as stated in the original opinion.
Moreover, upon the contested items thereof, the record is so unsatisfactory that only a very general approximation to accuracy can be attained. Both parties hereto are entitled to a more exact and accurate determination than the testimony in its present state permits. *Page 506 
For these reasons, the original opinion is modified by rescinding and revoking the statement of account therein rendered between the parties; and, because of the errors in law, as determined in the original opinion, it is ordered that the decree of the circuit court be and the same is reversed and the cause remanded for a new trial. We venture to suggest that a reference of this case to an experienced accountant would serve the best interests of both parties, and render the lot of the trial judge more pleasant.
Reversed and remanded. *Page 507